Appeal from an order of the Family Court, Onondaga County (Robert J. Rossi, J.), entered March 13, 2007 in a proceeding pursuant to Family Court Act article 6. The order, among other things, granted the parties joint custody of their two children, with primary residence with petitioner and unsupervised visitation to respondent.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
*1374Memorandum: Petitioner mother appeals from an order granting the parties joint custody of their two children, with primary physical residence with the mother and unsupervised visitation to respondent father. Family Court determined, following a lengthy hearing, that both parents were fit and responsible. Contrary to the mother’s contention, the court did not abuse its discretion in awarding the father unsupervised visitation with the children. Generally, a “ ‘court’s determination regarding custody and visitation issues, based upon a first-hand assessment of the credibility of the witnesses after an evidentiary hearing, is entitled to great weight and will not be set aside unless it lacks an evidentiary basis in the record’ ” (Matter of Hill v Rogers, 213 AD2d 1079, 1079 [1995]; see Matter of Bryan K.B. v Destiny K.B., 43 AD3d 1448, 1449 [2007]; Matter of Vincent A.B. v Karen T., 30 AD3d 1100, 1101-1102 [2006], lv denied 7 NY3d 711 [2006]). We see no basis to disturb the court’s determination inasmuch as it was based on the court’s credibility assessments of the witnesses and “is supported by a sound and substantial basis in the record” (Matter of Angel M.S. v Thomas J.S., 41 AD3d 1227, 1228 [2007]).
The remaining contention of the mother concerns a final order in a related proceeding from which she failed to take an appeal and thus is not properly before us (see Vigliotti v State of New York, 24 AD3d 1217 [2005]; see generally CPLR 5501, 5513, 5515; Hecht v City of New York, 60 NY2d 57, 61 [1983]). Present—Hurlbutt, J.P., Smith, Centra, Green and Pine, JJ.